Allowable Subject Matter
Claims 1-3 and 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 though the prior art teaches:  
a microcontroller having a microprocessor;
first and second memory buffers;
first and second memory buffers;
a first overvoltage fault bit;
a second overvoltage fault bit; 
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
the second application setting a second encoded overvoltage fault indicator equal to the second fault value if the second overvoltage fault bit of the second memory buffer is equal to the first binary value;
the first application receiving the second encoded overvoltage fault indicator associated with the second overvoltage fault bit from the second application; 
the second application receiving the first encoded overvoltage fault indicator from the first application; and
the second application commanding the digital input-output device to generate control signal top transition the contactor to the open operational state if either the first encoded overvoltage fault indicator is equal to the first fault value or the second encoded overvoltage fault indicator is equal to the second fault value.

Claims 2-3 and 5-6 is/are dependent of claim 1 and are allowable for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859